Case 3:18-cv-03155-AET-DEA Document 82 Filed 03/08/19 Page 1 of 10 PageID: 1587



 NOT FOR PUBLICATION

                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY


     DIVERSANT, LLC,

               Plaintiff,                                            Civ. No. 18-3155

       v.

     MITCHELLE CARINO,                                               OPINION

               Defendant.


 THOMPSON, U.S.D.J.

                                            INTRODUCTION

            This matter comes before the Court on a Motion to Dismiss for Mootness brought by

 Defendant Mitchelle Carino (“Defendant”). (ECF No. 71.) Plaintiff Diversant, LLC

 (“Plaintiff”) opposes. (ECF No. 75.) Plaintiff also filed a Cross Motion for Attorneys’ Fees and

 Costs (ECF No. 76), which Defendant opposes (ECF No. 79). The Court has decided the

 motions after considering the written submissions without oral argument pursuant to Local Civil

 Rule 78.1(b). For the following reasons, the Court denies both Defendant’s Motion to Dismiss

 and Plaintiff’s Cross Motion for Attorneys’ Fees and Costs.

                                             BACKGROUND

            As the parties are well familiar with the facts of this case, the Court provides a briefer

 recitation of the facts than in prior opinions. 1 Plaintiff essentially assists companies in

 identifying and recruiting IT consultants and contractors and thus maintains a large database of


 1
  The Court adopts the fuller factual recitation contained within its Opinion dated September 24,
 2018. (See Op. at 1–8, ECF No. 63.)
                                                      1
Case 3:18-cv-03155-AET-DEA Document 82 Filed 03/08/19 Page 2 of 10 PageID: 1588



 contacts in order to serve its clients. (Compl. ¶¶ 9, 11, ECF No. 1.) On July 22, 2015, Plaintiff

 hired Defendant to assist in providing IT consultants and contractors to Plaintiff’s San Francisco-

 based clients, which primarily included Wells Fargo. (Def.’s Statement of Undisputed Material

 Facts (“SUMF”) ¶¶ 1–2, ECF No. 71-3.) In this role, Defendant had access to Plaintiff’s client

 and consultant database. (Compl. ¶ 6.)

        In connection with this employment, Plaintiff and Defendant executed an employment

 agreement, the “At-Will, Restrictive Covenant and Arbitration Agreement” (the “Agreement”),

 wherein the parties agreed to several covenants of import here. (Def.’s SUMF ¶ 3.) First,

 Defendant agreed never to use or disclose confidential information and/or trade secrets

 (“Confidential Business Information”) such as information regarding consultants or customers

 that “is not commonly known by or available to the public.” (Agreement ¶ 2 (the “Non-

 Disclosure Clause”), ECF No. 71-2.) Second, Defendant agreed not to compete with Plaintiff’s

 business within a fifty-mile radius of its location for a period of one year following the

 termination of his employment. (Id. ¶ 3 (the “Non-Compete Clause”).) Third, also for a period

 of one year following the termination of his employment, Defendant agreed not to “solicit or

 attempt to solicit any information technology staffing services business” from any of Plaintiff’s

 actual or prospective clients. (Id. ¶ 5 (the “Non-Solicitation Clause”).) Finally, Defendant

 agreed that any legal claims must be submitted to arbitration, but that Plaintiff, in its sole

 discretion, may properly seek “temporary, preliminary and/or final injunctive relief . . . in any

 court of competent jurisdiction.” (Id. ¶¶ 19–20.)

        On January 3, 2018, Defendant resigned from his employment with Plaintiff and on the

 same day began employment with Artech, a San Francisco-based firm that is located within fifty

 miles of Plaintiff, services Wells Fargo, and competes with Plaintiff. (See Op. at 5.) Defendant



                                                   2
Case 3:18-cv-03155-AET-DEA Document 82 Filed 03/08/19 Page 3 of 10 PageID: 1589



 also began soliciting and doing business with Wells Fargo immediately upon joining Artech.

 (See id.)

         On March 5, 2018, Plaintiff filed a Verified Complaint and a Motion for Temporary

 Restraining Order, Preliminary Injunction, Expedited Discovery, and Preservation Order.

 Plaintiff pleads two counts: (1) breach of contract, contending that Defendant breached, inter

 alia, the Non-Compete Clause and the Non-Solicitation Clause (Compl. ¶¶ 59–60); and (2)

 injunctive relief, seeking to enjoin Defendant from, among other things, misappropriating

 Plaintiff’s Confidential Business Information (id. ¶ 69).

         After expedited discovery, the Court held a hearing regarding Plaintiff’s Application for

 Preliminary Injunction on June 11, 2018. (ECF No. 41.) On that same day, the Court issued a

 Preliminary Injunction (the “Preliminary Injunction”). (ECF No. 40.) The Court enjoined

 Defendant until January 3, 2019—one year after Defendant’s separation from Plaintiff—from

 misappropriating any of Plaintiff’s Confidential Business Information; providing IT staffing

 services to any of Plaintiff’s competitors located within fifty miles of Plaintiff’s San Francisco

 office; soliciting any clients for whom he provided services within the last two years on behalf of

 Plaintiff, including Wells Fargo; and hiring any of Plaintiff’s consultants. (Id. ¶ 6.)

         On July 25, 2018, Plaintiff filed a Motion for Summary Judgment, essentially seeking to

 convert the Preliminary Injunction into a permanent one. (ECF No. 43.) On August 21, 2018,

 Defendant opposed and requested further discovery pursuant to Rule 56(d) of the Federal Rules

 of Civil Procedure. (Def.’s Br. in Opp’n to Pl.’s Mot. for Summ. J. at 21–28, ECF No. 49.)

 Defendant also filed a Cross Motion to Dismiss, contending that the Agreement compels

 arbitration of any pending issues. (See id. at 18–21.)




                                                   3
Case 3:18-cv-03155-AET-DEA Document 82 Filed 03/08/19 Page 4 of 10 PageID: 1590



        On September 24, 2018, the Court denied both Plaintiff’s Motion for Summary Judgment

 and Defendant’s Motion to Dismiss. (See Order at 1, ECF No. 64.) The Court instead granted

 Defendant’s request for further discovery pursuant to Rule 56(d). (See id.) The Court also

 explained that in regard to the Non-Disclosure Clause, “genuine disputes of material fact exist as

 to specifically what information is contained within the database, what information Defendant

 misappropriated, and what information is confidential.” (Op. at 16–18.)

        On January 11, 2019, while motions to compel additional discovery were still pending

 (see ECF Nos. 69–70), Defendant filed the instant Motion to Dismiss. Defendant argues that the

 Preliminary Injunction expired on January 3, 2019, so “there is no longer any threat to [Plaintiff]

 that [Defendant] will violate the [Agreement]” and thus “the case is deemed moot and . . . must

 be dismissed.” (Def.’s Br. at 1, ECF No. 71-1.) On February 4, 2019, Plaintiff opposed,

 contending that an open issue remains as to whether Defendant’s cellphone, which Defendant

 has turned over to his attorneys, contains Confidential Business Information in violation of the

 Non-Disclosure Clause. (See Pl.’s Br. at 7, ECF No. 75.) Plaintiff also filed a Cross Motion for

 Attorneys’ Fees and Costs, arguing that the expiration of the Preliminary Injunction entitles it to

 fees and costs now. (Id. at 9–14.) Plaintiff requests that Artech be held responsible for these

 fees and costs and, if not, requests limited discovery in order to determine Artech’s liability for

 these fees and costs. (Id. at 14–17.) On February 25, 2019, Defendant replied in support of its

 Motion to Dismiss and opposed Plaintiff’s Cross Motion (ECF No. 79), and on February 28,

 2019, Plaintiff replied in support of its Cross Motion (ECF No. 80-1). 2 Both motions are

 currently before the Court.



 2
  Additionally, on March 1, 2019, Defendant filed a letter requesting that the Court disregard
 Plaintiff’s reply brief, contending that the local rules prohibited Plaintiff from doing so. (ECF
 No. 81.)
                                                   4
Case 3:18-cv-03155-AET-DEA Document 82 Filed 03/08/19 Page 5 of 10 PageID: 1591



                                        LEGAL STANDARD

           “Dismissal pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure is

 appropriate when the District Court lacks jurisdiction over the subject matter of the case.”

 Goodman v. People’s Bank, 209 F. App’x 111, 113 (3d Cir. 2006). To remain within the

 jurisdictional purview of the court, an actual case or controversy must exist “at all stages of

 review, not merely at the time the complaint is filed.” Genesis Healthcare Corp. v. Symczyk, 569

 U.S. 66, 71 (2013). The constitutional “case-or-controversy requirement . . . limits the business

 of federal courts to questions presented in an adversary context and in a form historically viewed

 as capable of resolution through the judicial process.” Ordonez-Tevalan v. AG of the U.S., 837

 F.3d 331, 339 (3d Cir. 2016) (quoting Thomas v. AG of the U.S., 625 F.3d 134, 139–40 (3d Cir.

 2010)).

           Mootness arises where “changes in circumstances that prevailed at the beginning of the

 litigation have forestalled any occasion for meaningful relief.” Ordonez-Tevalan, 837 F.3d at

 339–40. For example, “an offer for the entirety of a plaintiff’s claim will generally moot the

 claim.” Goodman, 209 F. App’x at 113 (quoting Weiss v. Regal Collections, 385 F.3d 337, 342

 (3d Cir. 2004)). Where a plaintiff can no longer “demonstrate that he possesses a legally

 cognizable, or ‘personal stake,’ in the outcome of the action. . . . the action can no longer proceed

 and must be dismissed as moot.” Genesis Healthcare, 569 U.S. at 71–72. Because mootness

 necessarily means no continuing case or controversy exists between the parties, its finding

 removes the case from the subject matter jurisdiction of the court.




                                                   5
Case 3:18-cv-03155-AET-DEA Document 82 Filed 03/08/19 Page 6 of 10 PageID: 1592



                                            DISCUSSION

 I.     Motion to Dismiss

        Defendant moves to dismiss exclusively on the basis that the Preliminary Injunction

 expired on January 3, 2019. (See Def.’s Br. at 6–12.) Defendant focuses much of his attention

 on the Non-Compete Clause and the Non-Solicitation Clause, each of which was enforceable—

 pursuant to both the Agreement and the Preliminary Injunction—for just one year. (See id. at 7–

 10.) Defendant argues that “[b]ecause the Agreement expired, [Defendant] is free to compete

 against [Plaintiff] if he so chooses. . . . [T]here is no risk of [Defendant] violating the Agreement,

 and thus, there is no harm left to enjoin.” (Id. at 6.) Defendant is correct only insofar as the

 dispute regarding these two covenants is now moot. 3

        Defendant also addresses at the end of its Brief another argument “in the event that

 [Plaintiff] argues its claims are not moot because it may seek a permanent injunction enjoining

 [Defendant] from using, disclosing, or misappropriating [Confidential Business Information].”

 (Def.’s Br. at 10–11 (emphasis added).) The Court is surprised, however, that Defendant treats

 this argument as such a conjectural possibility. The Preliminary Injunction specifically enjoined

 Defendant from misappropriating any of Plaintiff’s Confidential Business Information. (Prelim.

 Inj. ¶ 6.) Plaintiff then sought a permanent injunction, specifically expressing concern in regard

 to its Confidential Business Information. (See Pl.’s Mem. in Supp. of Mot. for Summ. J. at 1–4,

 8, 11, ECF No. 43-5.) And just a few months ago, the Court denied Plaintiff’s Motion for

 Summary Judgment and granted Defendant’s request for further discovery predicated on the fact




 3
   Plaintiff concedes this notion. (See Pl.’s Br. at 7 (explaining that if the only further relief
 Plaintiff were seeking is enforcement of the Non-Compete and Non-Solicitation clauses, “then
 [Defendant] is likely correct that when the [P]reliminary [I]njunction expired on January 3, 2019,
 this case would arguably be moot”).)
                                                   6
Case 3:18-cv-03155-AET-DEA Document 82 Filed 03/08/19 Page 7 of 10 PageID: 1593



 that, inter alia, “genuine disputes of material fact exist as to specifically what information is

 contained within the database, what information Defendant misappropriated, and what

 information is confidential.” (Op. at 18.) The parties have vigorously contested every phase of

 this litigation, so it should be obvious to all by now that Plaintiff is seeking to enjoin Defendant

 from using or disclosing its Confidential Business Information and that Defendant’s entitlement

 to the Confidential Business Information is a salient, open question.

           Although Defendant attempts to persuade that he “does not have access to [the

 Confidential Business Information] . . . [so] there is no threat of [Defendant] using or

 misappropriating it” (Def.’s Br. at 12), Defendant acknowledges that the information Plaintiff

 seeks to protect is on Defendant’s cellphone that he merely delivered to his attorneys (id. at 11).

 This circumstance is not a permanent solution. Without a Court order, nothing is stopping

 Defendant from resuming possession of the cellphone and accessing what Plaintiff alleges is

 confidential and thus protected information.

           Defendant wishes to dismiss this action, but dismissal would require the Court to make

 factual findings in regard to the very subject on which the Court ordered further discovery.

 Because Plaintiff seeks to permanently enjoin Defendant from accessing, using, or disclosing its

 Confidential Business Information, this action is not moot, and Defendant’s Motion must be

 denied.

 II.       Cross Motion for Attorneys’ Fees

           Plaintiff argues that it is entitled to recover attorneys’ fees now that the Preliminary

 Injunction has expired. (See Pl.’s Br. at 9–14.) Implicit in Plaintiff’s request is the belief that

 this Court even has jurisdiction to decide such a question. This belief is not a foregone




                                                     7
Case 3:18-cv-03155-AET-DEA Document 82 Filed 03/08/19 Page 8 of 10 PageID: 1594



 conclusion, however, because Defendant insists that, pursuant to the Agreement, any request for

 attorneys’ fees must be presented to an arbitrator. (Def.’s Reply at 6–9.)

         As a threshold matter, this Court indeed retains jurisdiction to decide the question of

 whether the Agreement compels the parties to dispute attorneys’ fees in arbitration. 4 The

 Agreement unequivocally delegates the question of arbitrability to this Court: “Any issues about

 whether a dispute constitutes a Legal Dispute subject to arbitration will be determined by a court

 of competent jurisdiction and not by an arbitrator.” (Agreement ¶ 19.) Therefore, this Court has

 jurisdiction to decide whether the parties must submit any requests for attorneys’ fees to

 arbitration.

         Moving on to the merits of the question now, the Court finds that Plaintiff must submit its

 request for attorneys’ fees to arbitration, rather than litigate it in this Court. Paragraph 17 of the

 Agreement contains the provision regarding attorneys’ fees and costs: “In any suit or other

 proceeding to determine, confirm, or enforce any rights of obligations under this Agreement, the

 prevailing party shall be entitled to an award of its reasonable attorneys’ fees, expert witness fees

 and all costs and expenses of litigation and appeal.” Paragraph 19 then establishes a default rule




 4
   “[P]arties may agree to have an arbitrator decide not only the merits of a particular dispute but
 also ‘gateway’ questions of ‘arbitrability,’ such as whether the parties have agreed to arbitrate or
 whether their agreement covers a particular controversy.” Henry Schein, Inc. v. Archer & White
 Sales, Inc., 139 S. Ct. 524, 529 (2019); see also Rent-A-Center, W., Inc. v. Jackson, 561 U.S. 63,
 70 (2010) (noting that “[a]n agreement to arbitrate a gateway issue is simply an additional,
 antecedent agreement”). The Supreme Court has recently held that “[w]hen the parties’ contract
 delegates the arbitrability question to an arbitrator, the courts must respect the parties’ decision
 as embodied in the contract.” Henry Schein, 139 S. Ct. at 531. But it also cautioned that “courts
 ‘should not assume that the parties agreed to arbitrate arbitrability unless there is clear and
 unmistakable evidence that they did so.’” Id. (quoting First Options of Chi., Inc. v. Kaplan, 514
 U.S. 938, 944 (1995)); see also Moon v. Breathless Inc., 868 F.3d 209, 213 (3d Cir. 2017)
 (“Under New Jersey law, ‘the law presumes that a court, not an arbitrator, decides any issue
 concerning arbitrability.’” (quoting Morgan v. Sanford Brown Inst., 137 A.3d 1168, 1177 (N.J.
 2016))).
                                                    8
Case 3:18-cv-03155-AET-DEA Document 82 Filed 03/08/19 Page 9 of 10 PageID: 1595



 requiring arbitration for “enforcement of any provision . . . or any other dispute between

 [Defendant] and [Plaintiff].” (Agreement ¶ 19.) This blanket provision allows for exceptions,

 but only “as explicitly provided” within the Agreement. (Id. (emphasis added).) As explained in

 the Court’s Opinion on September 24, 2018, injunctive relief in a court of competent jurisdiction

 is one such exception. (Op. at 9–12; Agreement ¶ 20 (carving out injunctive relief from

 arbitration requirement).) Compared to the explicit language in Paragraph ¶ 20 exempting

 injunctive relief—“[n]otwithstanding the Parties’ agreement to submit all Legal Disputes to final

 and binding arbitration as set forth in Paragraph 19, [Plaintiff] may . . . seek . . . injunctive

 relief”—Paragraph 17 does not contemplate or even mention its exclusion from mandatory

 arbitration. Interpreting Paragraphs 17 and 20 both as exceptions despite their diverging

 language would be discordant; such an interpretation would lack pragmatism and harmony

 within the Agreement.

         One may contend that the words “[i]n any suit or other proceeding” envision a request for

 attorneys’ fees in a court, but a waiver of arbitration must not require semantic contortions; “[a]n

 order to arbitrate the particular grievance should not be denied unless it may be said with positive

 assurance that the arbitration clause is not susceptible of an interpretation that covers the

 asserted dispute,” Trippe Mfg. Co. v. Niles Audio Corp., 401 F.3d 529, 532 (3d Cir. 2005)

 (emphasis added) (quoting AT&T Techs., Inc. v. Commc’ns Workers of Am., 475 U.S. 643, 650

 (1986)). Indeed, a presumption of arbitrability applies where “an arbitration agreement is

 ambiguous about whether it covers the dispute at hand. Otherwise, the plain language of the

 contract holds.” White v. Sunoco, Inc., 870 F.3d 257, 262 (3d Cir. 2017); see also Quilloin v.

 Tenet HealthSystem Phila., Inc., 673 F.3d 221, 231 (3d Cir. 2012) (finding that “the arbitration

 agreement is ambiguous regarding the award of attorneys’ fees . . . [and] that the District Court



                                                    9
Case 3:18-cv-03155-AET-DEA Document 82 Filed 03/08/19 Page 10 of 10 PageID: 1596



 erred in determining that it could not compel arbitration before resolving the issue” (citing

 PacifiCare Health Sys., Inc. v. Book, 538 U.S. 401, 406–07 (2003))). Because any arbitrable

 exception must be “explicitly provided” within the Agreement and no explicit instruction

 exempting attorneys’ fees exists within Paragraph 17 of the Agreement, Plaintiff must submit its

 request for attorneys’ fees to an arbitrator.

                                            CONCLUSION

         For the reasons stated herein, Defendant’s Motion to Dismiss is denied, and Plaintiff’s

 Cross Motion for Attorneys’ Fees and Costs is denied. An appropriate order will follow.



 Date: 03/08/2019                                                 _/s/ Anne E. Thompson_______
                                                                  ANNE E. THOMPSON, U.S.D.J.




                                                 10
